Citation Nr: 1619849	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to initial rating in excess of 10 percent prior to May 31, 2013, and in excess of 20 percent thereafter for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from April 1997 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the appeal is with the New Orleans, Louisiana RO.

The Board denied the Veteran's claim in an August 2015 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to issue an order vacating and remanding the August 2015 decision.  The Court granted the JMR in an April 2016 Order.  The issue has returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 JMR, the parties agreed that the August 2015 Board decision "did not address evidence in the record showing that Appellant's spinal disability causes significant limitations not contemplated by range of motion testing."  The parties specifically discussed an October 2008 VA examiner's report wherein the Veteran stated that she had flare-ups of back pain several times a week, and a May 2013 VA examiner's report wherein the Veteran stated that she has constant back pain with no relief from injections, steroids, pain medications, aquatic therapy, spinal stimulator implant, nerve blocks, chiropractic care, or use of a transcutaneous electrical nerve stimulation (TENs) unit.  She further reported that her flare-ups are precipitated by prolonged standing, sitting, driving, and ambulation; her activity was usually limited to 1 hour; and she has to take frequent breaks due to back pain.

The above-cited findings warrant remand for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment, including updated records from Premier Pain Consultants and Dr. Cahill.

3.  Then refer the case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation, including based on the Veteran's statements and the May 2013 and October 2008 VA examination reports.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




